Citation Nr: 1539869	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

3.  Whether the reduction in the rating assigned for the bilateral hearing loss disability, from 30 percent to 0 percent, effective January 1, 2014, was proper.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had verified active service from January 1968 to December 1969, with service in Vietnam from March 1969 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Board remanded the issue of entitlement to an acquired psychiatric disorder to include PTSD and denied the issue of entitlement to service connection for residuals of cold exposure.  The Veteran appealed the Board's decision with respect to the residuals of cold exposure claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated and remanded the appeal for further action consistent with its Memorandum decision.  In July 2014, the Board remanded both issues for additional development.  The issues are back before the Board.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of service connection for a psychiatric disorder is decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

The Veteran has PTSD that first manifest in service.  





CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110, 1154(a), 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in letters mailed in July 2010 and March 2011.  In addition, the evidence currently of record is sufficient to substantiate the claim decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The August 1967 entrance examination reveals the Veteran's histories of "frequent or terrifying nightmares" and "depression or excessive worry."  The Veteran explained that he had disrupted sleep and thought he worried too much.  He denied treatment.  Clinical evaluation was normal for the psychiatric system.  Thus, the Veteran is presumed to have been sound with regard to his psychiatric system.

A June 1969 treatment record reveals the Veteran's three-week history of a "jumping sensation" in his stomach.  He denied vomiting or nausea.  He also reported trouble sleeping, excess fatigue, and poor appetite.  The record notes that the Veteran had been in Vietnam three months and that the "jumping sensations" "seem to fit [with] palpitations more than anything else."  The impression was depression versus pure anxiety.  The record adds that there was "nothing going on in States to acc[oun]t for this."  The record notes that the Veteran was prescribed Valium as needed and told to return in one week.  There is no follow-up record, and the December 1969 separation examination record reveals negative histories as to nervous trouble of any sort, depression or excessive worry, frequent or terrifying nightmares and frequent trouble sleeping and normal clinical findings for the psychiatric system.  

A May 2003 non-VA evaluation record reveals the Veteran's history of abuse between the ages of 4 and 11.  He also reported combat in Vietnam.  The diagnosis was PTSD.  The examiner does not link the PTSD to any particular stressor, but the record notes that the Veteran had memories and flashbacks of Vietnam and only memories (without flashbacks) of the childhood abuse. 

An October 2005 non-VA evaluation record reveals a diagnosis of adjustment disorder with depressed mood.  The examiner indicated that the adjustment issues were relating to unemployment and financial duress.  

An April 2006 VA treatment record reveals diagnosis of depressive disorder, not otherwise specified.  

VA treatment records reveal diagnoses of PTSD, including PTSD with depression.  An August 2007 VA treatment record indicates that the PTSD was "secondary to combat."  The record notes histories that the Veteran's base in Vietnam was mortared and that he saw men maimed and killed.  The record indicates that the Veteran met the criteria for the diagnosis of PTSD.  

A December 2007 VA examination record reveals the Veteran's history of witnessing "many" dead soldiers with missing parts during service.  He explained that he had "looked into areas he was not supposed to."  The examiner noted that the Veteran had a stressor of "combat or exposure to a war-zone."  The examiner explained that the Veteran met the stressor criterion based on the reported stressor of seeing dead bodies.  After evaluation, the examiner diagnosed anxiety disorder not otherwise specified.  The examiner explained that the Veteran did not meet the criteria for PTSD and that the "event itself is questionable."  The examiner found the Veteran's anxiety symptoms and mood issues were more likely a result of chronic alcohol use versus issues with trauma.  The examiner added that the Veteran's "interview and records did not make trauma that significant to him" and that the Veteran had multiple issues with function prior to military service.  The examiner found the Veteran's lack of productivity and relationship issue could be explained by chronic substance abuse.  

A March 2013 private evaluation record reveals the Veteran's history of combat experience in Vietnam.  After evaluation, the examiner diagnosed major depressive disorder, recurrent episode; PTSD; and panic disorder.  

A June 2013 VA examination record reveals the Veteran's history of combat experience and exposure to war hostility, including rockets and mortars.  The Veteran explained that his company compound was hit by rockets and the next day he saw a truck full of bodies.  He added that the company area was hit again with rockets two weeks later, at which time he bumped his head jumping into a bunker.  The examiner diagnosed anxiety disorder not otherwise specified and alcohol abuse in reported remission since 1992.  

The examiner determined the Veteran did not meet the diagnostic criteria for PTSD.  The examiner found the reported stressor of exposure to war zone hostility did not meet criterion A and was not related to a fear of hostile or terrorist activity.  The examiner further found the reported stressor of an emergency landing in New York after Vietnam did meet criterion A.  Finally, the examiner found the Veteran did not meet criterion B and C:  there was not persistent reexperiencing of the traumatic event or persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  

With regard to the diagnosed anxiety disorder, the examiner found the anxiety disorder clearly and unmistakably preexisted service as shown by the histories provided at entrance.  The examiner then found that the disorder was not permanently aggravated beyond normal progression during service because there was no objective evidence of aggravation.  The examiner added that the anxiety disorder was less likely related to in-service stressor involving fear of hostile military or terrorist.  The examiner explained that the Veteran's anxiety symptoms were endorsed prior to his deployment to Vietnam and that the anxiety symptoms pointed towards alcohol withdrawal signs and symptoms.  The examiner reiterated that there was no objective evidence that the anxiety disorder first manifest in service or was related to service.  The examiner again noted the histories at entry and the normal histories provided at separation.  

A February 2014 private evaluation record indicates that the examiner reviewed the record, evaluated the Veteran, and interviewed the Veteran and his spouse.  The record reveals the Veteran's history of witnessing firefights on the ground while flying to Chu Lai, mortar attacks, and the aftermath of a mine explosion and stopping a Warrant Officer from opening a fuel pod while there was a fire on a fuel truck.  The examiner determined that the Veteran met criterion A as a result of the aforementioned events.  The examiner further determined that the Veteran had reexperiencing symptoms, a pattern of persistent avoidance and numbing, and hyperarousal symptoms, meeting the other criteria for a diagnosis of PTSD.  

The examiner determined it was more likely than not that the Veteran experienced the onset of partial symptoms of PTSD secondary to childhood abuse and that these symptoms were exacerbated beyond natural progression by service, particularly the service in Vietnam.  The examiner added that it was more likely than not that this exacerbation resulted in the Veteran meeting the criteria for a diagnosis of PTSD while he was deployed to Vietnam, as shown by his seeking out mental health treatment.  The examiner explained that it was "well documented in the literature on post-trauma reactions that a history of early trauma exposure, even without overt symptoms of [PTSD], increases the likelihood of development of that disorder after later trauma exposure."  The examiner also diagnosed depressive disorder.  

 In November 2014, the June 2013 VA examiner provided an addendum opinion.  The examiner reiterated the determinations that the Veteran's unspecified anxiety disorder and alcohol use disorder were less likely related to service.  The examiner explained that there was no objective evidence of aggravation during service and the Veteran did not meet the diagnostic criteria for PTSD.  The examiner noted that the Veteran's claimed combat experience had not been verified, that he had reportedly had alcohol-related issues since age 15, and that he did not have PTSD based on fear of hostile military or terrorist activity.  The examiner found the in-service anxiety symptoms were associated with alcohol withdrawal signs and symptoms.  

Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for PTSD based on the competent and probative evidence that the PTSD began during service.  Although the service treatment and examination records do not reveal a diagnosis of PTSD, the treatment records do reveal symptoms of anxiety and depression, and a private psychologist has rendered a probative opinion that the criteria for PTSD were first met during service.  In this regard, the psychologist provided a rationale for the opinion, with discussion of the reported symptoms at entry and during service. 

The Board acknowledges that the Veteran reported symptoms at entrance.  No diagnosis was rendered, however, and the Board finds the mere existence of symptoms at entry is not sufficient to constitute clear and unmistakable evidence of a preexisting Axis 1 disorder.  In this regard, the Board finds the private psychologist's assertion that the Veteran only had partial symptoms of a chronic psychiatric disorder prior to service is as persuasive as the VA examiners' determinations that the Veteran had a diagnosable psychiatric disorder, namely an anxiety disorder, prior to service.  Thus, the burden is not met, and the Board finds the Veteran did not have a preexisting psychiatric disability.

The Board further acknowledges that the Veteran's reported stressors have not been corroborated.  However, the Veteran has provided relatively consistent accounts of the service stressors, and the Board finds the reported stressors, particularly the reported mortar attacks, are consistent with service in Vietnam.  38 U.S.C.A. § 1154(a). 

Finally, the Board acknowledges that VA examiners have determined that the Veteran does not have PTSD.  Other examiners have determined that the Veteran does meet the criteria for a diagnosis of PTSD, however, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for PTSD.  

Service connection is not warranted for a psychiatric disorder other than PTSD because the evidence does not suggest that any such disorder is related to service.  In this regard, the Board notes that its decision is predicated on the finding that the in-service psychiatric symptoms were manifestations of PTSD.  There is no competent evidence that a distinct psychiatric disorder, such as the diagnosed depressive disorder, began during service or is otherwise related to service.  

In sum, the Board concludes the evidence is in equipoise as to whether the Veteran has PTSD related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted for PTSD.  38 U.S.C.A. §5107(b).


ORDER

Service connection for PTSD is granted.  


REMAND

With regard to the residuals of cold weather issue, an addendum opinion is needed from the December 2014 VA examiner.  Although opinions were provided, it appears the examiner reviewed another Veteran's record, and it is unclear if that record formed a basis for the opinion.  In this regard, the Board notes that the 2015 VA "peripheral nerves" examination record cites a June 2014 medical record referencing treatment by Dr. M.K.T.  The Veteran has asserted he has never been treated by Dr. M.K.T., and the available CAPRI records support this assertion.  Thus, the Board finds the examiner's citation of the record is potentially prejudicial.  Additionally, the Veteran provided an affidavit in March 2015 that provides additional information about the reported cold weather exposure.  This should be considered in the addendum opinion.  

With regard to the reduction issue, the record reflects that the appellant has filed a timely notice of disagreement with the October 2013 rating decision that reduced the rating assigned for the bilateral hearing loss disability.  A statement of the case has not been issued in response to either notice of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).
 
In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the propriety of the reduction in the rating assigned for the bilateral hearing loss disability.  The appellant and his representative must be informed of the criteria for perfecting an appeal of this issue to the Board.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  Obtain an addendum opinion from the December 2014 VA examiner regarding whether the Veteran has residuals of cold weather exposure.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should only consider the Veteran's medical records.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has any residual of in-service cold weather exposure.  

The rationale for all opinions expressed must also be provided, with discussion of the history of exposure to freezing temperatures and snow and consideration of the March 2015 affidavit.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


